Me. Justice Westcott
delivered the opinion of the court.
This is an appeal from a judgment of the Circuit Court for the Fourth Judicial Circuit, rendered in a habeas corpus proceeding.
An appeal is not the method by which such proceedings are reviewed in this court. Under the statute regulating the subject a writ of error is the exclusive remedy. Thomp. Dig., 529-530. The method of proceeding under that statute is discussed in ex-pcvrte Finch, 15 Fla., 632, and in ex-parte Edwards, 11 Fla., 174. This writ of error is not regulated by the general statute upon the subject of writs of error. Thomp. Dig. 446-7. The practice as to notice and the terms upon which the writ may be granted, are matters of discretion in this court.
There being no appeal from such judgment, the appeal must be and is dismissed.